DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4,11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (US 2020/0243579).
As to claim 1, Pyo et al. teaches an image sensing device (Fig. 1) comprising: 
a pixel array (Fig. 1, active pixel array sensor “1”) including a plurality of pixels (e.g., pixels/photoelectric conversion portions “110a/b” of Fig. 16B), each pixel configured to generate a pixel signal corresponding to intensity of incident light (e.g., Fig. 16B, photoelectric conversion regions “110a-110d”; [0070]); and 
a plurality of grid structures (Fig. 16B, two or all of pixel isolation structures “101,103,105,107”), each grid structure disposed to overlap with a boundary between adjacent pixels among the plurality of pixels (Fig. 16B) and configured to include an air layer so as to optically isolate the adjacent pixels ([0080]; [0101]; [0130], lines 1-3), 
wherein each of the grid structures include regions that form a cross shape (Fig. 16B).
	As to claim 2, Pyo et al. teaches the image sensing device according to claim 1, wherein the regions of the grid structure includes: 
a horizontal extension region extending in a first direction; and 
a vertical extension region extending in a second direction perpendicular to the first direction (Fig. 16B, first (vertical) and second (horizontal) separation portions “xxxa/b”).
	As to claim 3, Pyo et al. teaches the image sensing device according to claim 2, wherein the grid structure includes: 
a central region in which the horizontal extension region and the vertical extension region are disposed to cross each other, 
wherein the central region is disposed to overlap with a vertex point of a corresponding pixel (Fig. 16B).
As to claim 4, Pyo et al. teaches the image sensing device according to claim 3, wherein: 
the horizontal extension region extends from the vertex point and has length less than a length of one side of the pixel; and 
the vertical extension region extends from the vertex point and has a length less than the length of one side of the pixel (Fig. 16B, pixel isolation structures “103,105,107”).
As to claim 11, Pyo et al. teaches the image sensing device according to claim 1, wherein: 
the pixel includes first to fourth vertex points (Fig. 16B); and 
the plurality of grid structures is disposed to overlap with each of the first to fourth vertex points (Fig. 16B, only gap in separation/isolation structures is at the sides of a pixel).
	As to claim 16, Pyo et al. teaches the image sensing device according to claim 1, wherein: 
the plurality of pixels includes: 
a diagonal edge region diagonally spaced apart from the pixel array with respect to a center point of the pixel array (Fig. 16B, portion of structure “101” located at a vertex/side intersection and that is not at the center point of the pixel array); 
a horizontal edge region horizontally spaced apart from the pixel array with respect to the center point of the pixel array (Fig. 16B, corresponding horizontal protruding portion “101Pb”); and 
a vertical edge region vertically spaced apart from the pixel array with respect to the center point of the pixel array (Fig. 16B, corresponding vertical protruding portion “101Pa”), 
wherein 
a grid structure included in the diagonal edge region has a length less than a length of a grid structure included in the horizontal edge region or the vertical edge region (Fig. 16B).
	As to claim 17, Pyo et al. teaches an image sensing device (Fig. 1) comprising: 
a pixel (Fig. 16B, any of pixel/photoelectric conversion portions “110a/b”) configured to generate a pixel signal corresponding to intensity of incident light ([0070]) and include first to fourth vertex points (Fig. 16B); and 
a plurality of grid structures (Fig. 16B, two or all of pixel isolation structures “101,103,105,107”), each grid structure disposed at any one of the first to fourth vertex points (Fig. 16B) and including an air layer filled with air ([0080]; [0101]; [0130], lines 1-3), 
wherein each of the grid structures has a cross shape (Fig. 16B).
	As to claim 18, Pyo et al. teaches the image sensing device of claim 17, wherein the pixel includes an optical filter configured to selectively transmit incident light having a certain wavelength (Fig. 7A, color filter “320x”), 
wherein each grid structure further includes a capping layer surrounding the air layer ([0080]; [0117]), and 
wherein the capping layer has a refractive index higher than a refractive index of the air layer and lower than a refractive index of the optical filter (e.g., [0120], “…silicon oxide…” having a refractive index higher than air and lower than a visible color filter).
	As to claim 19, Pyo et al. teaches the image sensing device of claim 17, wherein a portion of each of the grid structure that extends in a horizontal direction or a vertical direction has a length less than a length of a side of the pixel (Fig. 16B, protruding portions “101Pa/b”).








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US 2020/0243579) in view of Yamazaki (TW 202032773 A).
As to claim 5, Pyo et al. teaches the image sensing device according to claim 1, wherein: the pixel includes: 
a pair of first vertex points that face each other in a first diagonal direction; 
a pair of second vertex points that face each other in a second diagonal direction different from the first diagonal direction (Fig. 16B).
The claim differs from Pyo et al. in that it requires that the plurality of grid structures is disposed to overlap with the pair of first vertex points without overlapping the pair of second vertex points. However, in the same field of endeavor, Yamazaki disclose a pixel array with separation portions that overlap two of four pixel vertices and do not overlap the other two vertices (Fig. 25, pixel separation sections “346a”). In light of the teaching of Yamazaki, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the separation structure of Pyo’s Fig. 16B with that of Yamazaki’s Fig. 25 because this would result in increased quantum efficiency  and reduced color signal leakage (see Yamazaki, [0147]).
	As to claim 6, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 5, wherein: 
the grid structure extends from a vertex point overlapping the grid structure and has a length greater than half a length of one side of the pixel (see Yamazaki, Fig. 25).
	As to claim 7, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 5, wherein: 
the plurality of pixels form a color matrix in which color pixels corresponding to any one of red color, blue color, and green color are arranged in a (2×2) matrix array; and 
the plurality of grid structures is disposed to overlap with a center of the color matrix and vertex points of the color matrix (see Pyo et al., Fig. 16B, red, blue green pixels).
	As to claim 8, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 5, wherein: 
the plurality of pixels form a color matrix in which color pixels corresponding to any one of red color, blue color, and green color are arranged in a (2×2) matrix array; and 
the plurality of grid structures is disposed to overlap with a midpoint of each side of the color matrix (see Pyo et al., Fig. 16B, red, blue green pixels).
	As to claim 9, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 5, wherein: 
the plurality of pixels form a Bayer pattern matrix in which a red pixel, a blue pixel, and green pixels are arranged in a Bayer pattern; and 
the plurality of grid structures is disposed to overlap with a center point of the Bayer pattern matrix and vertex points of the Bayer pattern matrix (see Pyo et al., Fig. 16B, red, blue green pixels (1 and 2) arranged in Bayer pattern).
	As to claim 10, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 5, wherein:
the plurality of pixels form a Bayer pattern matrix in which a red pixel, a blue pixel, and green pixels are arranged in a Bayer pattern; and 
the plurality of grid structures is disposed to overlap with a midpoint of each side of the Bayer pattern matrix (see Pyo et al., Fig. 16B, red, blue green pixels (1 and 2) arranged in Bayer pattern). 

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US 2020/0243579) in view of Yamazaki (TW 202032773 A) and further in view of Takahashi (CN 103140925 A).
	The combination of Pyo et al. and Yamazaki detailed above forms the basis for the rejection of claim 13 that follows.
As to claim 13, Pyo et al., as modified by Yamazaki, teaches the image sensing device according to claim 1, wherein:
the grid structure extends from one of the vertex points overlapping the grid structure and has a length greater than half a length of one side of the pixel (see Yamazaki, Fig. 25). 
The claim differs from Pyo et al., as modified by Yamazaki, in that it requires that the plurality of pixels includes phase detection autofocus (PDAF) pixels configured to perform phase-difference detection and arranged in a (2×2) matrix array to form a phase detection autofocus (PDAF) matrix., the plurality of grid structures is disposed to overlap with vertex points of the PDAF matrix.
	In the same field of endeavor, Takahashi discloses a plurality of 2x2 phase detection pixel array matrices (Fig. 25; [0071]; {The Examiner interprets the four phase detection pixels at the corners of the 3x3 matrix of Fig. 25 as the claimed 2x2 matrix.}), which include pixel separation regions at their vertices (Fig. 25, air-filled separation slits “62”). In light of the teaching of Takahashi, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a 3x3 matrix of phase detection pixels in the sensor array of Pyo et al., as modified by Yamazaki, because they would allow Pyo’s system to perform high-quality autofocusing. 
	
3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US 2020/0243579) in view of Jung et al. (US 2021/0385400).
	As to claim 15, Pyo et al. teaches the image sensing device according to claim 1. The claim differs from Pyo et al. in that it requires that the plurality of pixels includes phase detection autofocus (PDAF) pixels configured to perform phase-difference detection and arranged in a (1×2) matrix array to form a phase detection autofocus (PDAF) matrix and that the plurality of grid structures is configured to include a grid structure, wherein the grid structure includes a central region formed to overlap with a midpoint of an upper side or a lower side of the PDAF matrix without extending toward a center point of the PDAF matrix.
	In the same field of endeavor, Jung et al. discloses a pixel array having a 1x2 array of phase detection pixels (Fig. 5, pixels “111/112”), where a pixel separation region extends from a midpoint of a side of the matrix and extends vertically away from the middle of the array (Fig. 5, shield “150”). In light of the teaching of Jung et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a 1x2 matrix array of phase detection pixels in the array of Pyo et al. separated in the manner illustrated by Jung et al. because this would allow for high-quality autofocusing as well as increased light sensitivity with the absence of a pixel separation structure at the middle of the phase detection pixel array. 

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 12, the prior art fails to disclose an image sensing device comprising a pixel array and a plurality (necessarily implying some degree of difference or separation) of cross-shaped grid structures with an air layer to separate adjacent pixels that overlaps four vertex points of each pixel and extends from one vertex by a length less than one half a length of a corresponding pixel. Pyo et al. illustrates gridded pixel isolation structures that overlap four pixel vertices, but in that embodiment of Pyo et al., the structure that is less than one half the length of a corresponding pixel does not extend from a vertex. Additionally, the prior art is known to include a pixel array having a single, contiguous grid structure that isolates all pixels of the array. However, Applicant specifically claims a plurality of grid structures. As to claim 14, the Examiner has been unable to find an image sensing device with a plurality of pixels, the plurality of pixels including a 1x2 matrix of phase detection pixels, and where a grid structure of a plurality of grid structures isolating pixels extends in one direction from a vertex of the phase detection pixel matrix and has a length less than one half a length of a corresponding pixel. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Jin et al. (US 2019/0296070) and Ooka et al. (WO 2020/171191 A1) illustrate additional examples of gridded pixel isolation structures. Ooka et al., particularly, discloses the use of phase detection pixels.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/17/2022